[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
The plaintiff wife was married to the defendant husband on August 22, 1959 in Mamaroneck, New York. The husband has resided continuously in the State of Connecticut for at least one year up to the date of the filing of the complaint by the wife.
There are no minor children, issue of this marriage.
Although this is a marriage of over thirty-two (32) years, the parties have been separated for the past thirteen (13) years.
The wife attributes the breakdown of the marriage to the husband's alcoholism which both parties agree has been under control since 1980.
Oddly, the husband attributes the breakdown to the wife's infidelity with a rich man. The husband admitted that the affair would not have bothered him if it had occurred with someone who had little or no money. The logic of this type of reasoning escapes the court.
Similarly, the fact that the wife walked out on the husband, leaving him at the time with two minor children, leads the court to conclude that his drinking was perhaps not as significant as the wife would have the court conclude. Her affair with another man was perhaps the motivating factor in leaving the marital CT Page 1173 premises.
To the wife's credit, she has been a remarkably successful self-starter. She has worked her way up through college, attaining both a bachelor's and master's degree and now lives in South Carolina.
The husband's ability to rise above his alcoholism is also commendable.
The court, having considered all of the evidence, and taking under consideration the provision of Connecticut General Statutes, Secs. 46b-81 and 46b-82, further finds and orders as follows:
1. The marriage has broken down irretrievably, there is no prospect of any conciliation, and a decree of dissolution may enter.
2. No alimony is awarded to either party.
3. The wife shall quitclaim, forthwith, all of her right, title and interest in the marital home located at Turkey Plain Road, Bethel, to the husband. He shall pay the mortgage and hold the wife harmless, and indemnify and hold her harmless from any and all claims.
4. The husband shall transfer all of his right, title and interest in the Bethel condominium to his wife, for and in consideration of her paying him $10,000.00 within thirty (30) days.
5. The husband shall, forthwith, execute and deliver to the wife all of his right, title and interest in the property located at Gleneagles Road, South Carolina. She shall be responsible for the payment of the mortgage and hold him harmless and indemnify him from any and all claims.
6. The wife shall , forthwith, execute and deliver to the husband all of her right, title and interest in the property located at Sweetbriar Trail, South Carolina. He shall be responsible for the payment of the mortgage and shall hold her harmless and indemnify her from any and all claims.
7. Each of the parties shall be responsible for the payment of his or her own fees and costs
MIHALAKOS, J. CT Page 1174